DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 42 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 1, the prior art does not teach or suggest the combination of wherein, inter alia, a method for charging two or more batteries with a battery charger, comprising the steps of: providing a number of batteries electrically connected to the battery charger, wherein the number of batteries comprises the two or more batteries, and the battery charger comprises a pulse generator, a detector and a processor communicably coupled to the pulse generator and the detector; determining a charging time period and a rest time period based on one or more battery parameters using the processor and the detector; generating a charging pulse group having a positive pulse for the charging time period and a rest period for the rest time period using the pulse generator; and sequentially applying the charging pulse group to each of the two or more batteries such that the positive pulse is only provided to one of the batteries at a time.
Regarding claims 2 – 11, the claims are dependent upon claim 1 and are therefore allowable.
Regarding claim 12, the prior art does not teach or suggest the combination of wherein, inter alia, a battery charger for two or more batteries, comprising: a pulse generator configured to generate a charging pulse group having a positive pulse for a charging time period and a rest period for a rest time period and sequentially apply the charging pulse group to each of the two or more batteries such that the positive pulse is only provided to one of the batteries at a time; a detector configured to monitor one or more parameters for the two or more batteries; and a processor communicably coupled to the 
Regarding claims 13 – 21, the claims are dependent upon claim 12 and are therefore allowable.
Regarding claim 22, the prior art does not teach or suggest the combination of wherein, inter alia, a method for charging two or more cells within a battery with a battery charger, comprising the steps of: providing the battery having a number of cells electrically connected to the battery charger, wherein the number of cells comprises the two or more cells, and the battery charger comprises a pulse  generator, a detector and a processor communicably coupled to the pulse generator and the detector; determining a charging time period and a rest time period based on one or more cell parameters using the processor and the detector; generating a charging pulse group having a positive pulse for the charging time period and a rest period for the rest time period using the pulse generator; and sequentially applying the charging pulse group to each of the two or more cells such that the positive pulse is only provided to one of the cells at a time.
Regarding claims 23 – 32, the claims are dependent upon claim 22 and are therefore allowable. 
Regarding claim 33, the prior art does not teach or suggest the combination of wherein, inter alia, a battery charger for two or more cells within a battery, comprising: a pulse generator configured to generate a charging pulse group having a positive pulse for a charging time period and a rest period for a rest time period and sequentially apply the charging pulse group to each of the two or more cells such that the positive pulse is only provided to one of the cells at a time; a detector configured to monitor one or more parameters for the two or more batteries; and a processor communicably coupled to the pulse generator and the detector, the processor configured to determine the charging series time period, the charging time period and the rest time period based on the one or more cell parameters.
Regarding claims 34 – 42, the claims are dependent upon claim 33 and are therefore allowable. 

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 03/16/2021, with respect to claims 1 - 42 have been fully considered and are persuasive.  The rejection of claims 1 – 42 has been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 03/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 9,991,726 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979.  The examiner can normally be reached on M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859